The appeal in this case was attempted to be perfected by an affidavit under article 2098, R.S. The affidavit was made before a notary public some days subsequent to the adjournment of the term. Proof thus made is insufficient. The statute the case or the county judge. There is nothing to show that the affidavit was presented to, or in any wise acted upon, by such court, or the county judge. For the reason indicated this court is without jurisdiction, and the appeal must be dismissed. Graves v. Horn, 89 Tex. 77, 33 S.W. 322; Bargna v. Bargna (Tex.Civ.App.)123 S.W. 1143; Smith v. Lumber Co. (Tex.Civ.App.) 129 S.W. 1145.
It is so ordered.